Citation Nr: 1451543	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He is the recipient of the Purple Heart and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO; a transcript of the hearing is associated with the claims file.  

This case was previously remanded by the Board in October 2011 for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In the October 2011 remand, the Board also remanded the issue of entitlement to service connection for tinnitus.  On remand, the AOJ granted service connection for tinnitus and assigned a 10 percent evaluation in a July 2012 rating decision.  As this decision represents a full grant of the benefit sought on appeal with respect to the Veteran's claim for service connection for tinnitus, this issue is no longer properly before the Board. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from March 2008 to January 2012 and an October 2014 Written Brief Presentation, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Board observes that, in the July 2012 supplemental statement of the case, the AOJ considered VA treatment records dated through November 2011.  However, upon review, the VA treatment records dated from November 2011 through January 2012 are irrelevant to the claim decided herein and, therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the initial unfavorable decision issued in December 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  

In its October 2011 remand, the Board noted the Veteran received treatment from the VA Medical Center in Ann Arbor, Michigan, and the most recent treatment records associated with the claims file were dated in April 2009.  As such, the Board remanded the case in order to obtain updated VA treatment records from such facility.  As indicated previously, VA treatment records dated through January 2012 were subsequently obtained.  Additionally, in October 2011, the Board instructed the AOJ to provide the Veteran with an opportunity to identify any outstanding private treatment records.  In November 2011, the AOJ sent the Veteran a letter requesting that he submit any additional evidence or provide appropriate authorization to obtain such additional evidence.  No response was received.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in December 2008 and November 2011.  As will be discussed further herein, the Board previously determined that the December 2008 VA examiner's opinion was inadequate to decide the claim.  However, the Board finds that the November 2011 VA examination is adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and a full examination with audiologic testing.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board acknowledges that the examiner did not offer an opinion as to whether the Veteran had sensorineural bilateral hearing loss within one year of his service separation in November 1967; however, the Board finds that the remainder of the evidence of record is sufficient to adjudicate the issue on such basis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in October 2011, the Board remanded the case to obtain outstanding records and afford the Veteran a new VA examination with an etiological opinion.  In regard to the latter directive, the Board found that the December 2008 VA examiner's opinion was inadequate as the examiner's only rationale for his finding of no nexus between the Veteran's hearing loss and his military service was normal hearing found at induction and discharge into service.  Further, the examiner did not take into account the Veteran's statements with respect to in-service noise exposure and any shift in hearing thresholds while in service.  Thus, the Board remanded the issue so that a new opinion could be obtained.  This was accomplished in November 2011, and, as discussed previously, that opinion is adequate for adjudication purposes.  The Board acknowledges, that despite the directive to do so, the examiner did not offer an opinion as to whether the Veteran had sensorineural bilateral hearing loss within one year of his service separation in November 1967; however, the remainder of the evidence of record is sufficient to adjudicate the issue on such basis.  Therefore, no prejudice results to the Veteran in the Board proceeding with a decision at this time.  

Also, as noted above, updated VA treatment records were associated with the claims file, and the Veteran was sent a letter requesting that he identify or submit any outstanding private treatment records.  However, no response was received from the Veteran.  Thereafter, the issue on appeal was readjudicated in a July 2012 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the October 2011 remand orders such that no further action is necessary in this regard.  See D'Aries, supra.  

Additionally, in July 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the etiology of the Veteran's hearing loss, to include his allegations that it was related to noise exposure during his military service.  Thus, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, the hearing discussion revealed additional records, which the Board subsequently remanded the case to obtain.  Additionally, while on remand, the Veteran was afforded a VA examination in November 2011 so as to determine the nature and etiology of his bilateral hearing loss.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis 

At his Board hearing and in documents of record, the Veteran contends that he currently suffers from bilateral hearing loss as a result of noise exposure during his military service.  Specifically, he states that he was exposed to gunfire and mortar explosions while serving in combat in Vietnam.  The Veteran further reports that he has experienced a decrease in hearing since that time.  As such, he claims that service connection for bilateral hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning first to whether the Veteran has a current disability of bilateral hearing loss, VA treatment records dated in April 2008 note that the Veteran complained of gradual hearing loss since 1966.  He also reported difficulty hearing whispers and listening to the radio or television.  He noted trouble hearing in restaurants.  An audiogram at that time revealed the following audiometric results, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
70
65
70
LEFT
35
35
70
70
70

Moderate-to-severe sensorineural hearing loss was diagnosed, and hearing aids were discussed.  

A VA examination in December 2008 noted the Veteran's difficulty hearing one-on-one especially in the car, with a group, or with background noise.  The Veteran noted that he experienced symptoms for the past fifteen or twenty years.  An audiogram at that time revealed the following audiometric results, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
65
65
70
LEFT
35
35
60
65
65

Speech recognition scores using the Maryland CNC test were 84 percent in the right ear and 74 percent in the left ear.  The examiner diagnosed sensorineural hearing loss.  

A November 2011 VA examination revealed the following audiometric results, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
60
55
60
LEFT
25
30
65
65
65

Speech recognition scores using the Maryland CNC test were 96 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  In light of the above evidence, the Board concludes that the Veteran has a current disability of bilateral hearing loss as defined by VA.  38 C.F.R. § 3.385.  

With regard to the in-service element, service treatment records do not contain any complaints, treatments, or findings related to hearing loss.  The Veteran's Report of Medical History dated September 1965 indicated no ear trouble or hearing loss.  

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate date comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the Veteran's September 1965 examination conducted at the time of his entrance to active duty reflects the following puretone thresholds, with the ASA puretone thresholds represented by the digit not contained in parentheses, while the converted ISO-ANSI puretone thresholds are contained in the parentheses: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
0 (10)
5 (15)
5 (10)
LEFT
10 (25)
-5 (5)
-5 (5)
15 (25)
10 (15)

The Veteran's examination at separation from service in September 1967 revealed the following puretone thresholds (with ISO-ANSI conversions in parentheses): 


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

10 (15)
LEFT
10 (25)
10 (20)
10 (20)

10 (15)

The Veteran's September 1967 Report of Medical History also revealed no ear trouble or hearing loss in service.  

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service.  The Veteran's service personnel records reflect that he was awarded a Purple Heart and Combat Infantryman Badge.  VA regulations provide that, when a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Therefore, as the Veteran engaged in combat, he is entitled to the application of 38 U.S.C.A. § 1154(b).  As such, the Board finds the Veteran's report of exposure to gunfire and mortar explosions during his military service to be consistent with the circumstances, conditions, and hardships of combat.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure.  

The question that remains is whether there is a nexus, or link, between the Veteran's current hearing loss and his military service, to include noise exposure in combat.  In cases where the Veteran engaged in combat, the Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of bilateral hearing loss. The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorder.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In this regard, the evidence of record related to nexus includes VA examiner opinions as well as the opinions of physicians from the Veteran's VA treatment facility.  The December 2008 VA examiner found that the Veteran's hearing loss was less likely than not due to military noise exposure because the Veteran's induction and discharge examinations reported hearing within normal limits.  A VA treatment record dated June 2009 noted that it was possible that the Veteran's current complaints with respect to hearing loss were related to his military service.  A VA audiologist who saw the Veteran in August 2011 reported that she was unable to provide an opinion regarding the likelihood of hearing loss being related to the Veteran's military service without a comprehensive examination and review of the Veteran's claims file.  

A November 2011 VA examiner opined that it was less likely as not that the Veteran's hearing loss was due to acoustic trauma during service.  The examiner noted normal hearing at entrance and discharge and further reported that there were no significant changes in hearing noted.  The examiner further noted that there was no evidence of hearing loss until 2008.  

The Board is allowed to favor one medical opinion over another, provided it gives an adequate statement of its reasons and bases for doing so.  See D'Aries, supra.  In this regard, the Board finds the November 2011 VA examiner's opinion most probative of the nexus element as he provided a detailed rationale for his opinion after reviewing the Veteran's claims file.  See Nieves-Rodriguez, supra; Stefl, supra.  In contrast, the December 2008 VA examiner and the VA treatment facility physicians did not provide adequate rationale to support the opinions offered.  As noted above, the December 2008 VA examiner did not take into account the Veteran's statements with respect to in-service noise exposure and instead relied solely on the fact that the Veteran had normal hearing at discharge.  There is also no indication that the VA physicians reviewed the Veteran's medical history.  

In contrast, the November 2011 VA examiner, in reaching the conclusion that there was no nexus between the Veteran's military service and his current hearing loss, considered the Veteran's treatment history as documented in the claims file and took into account the evidence of record to support the conclusion reached.  Rather than simply stating that the Veteran's hearing was normal at entrance and discharge from service, the examiner further noted that there was no significant shift in hearing between the two examinations.  Because the examiner provided a thorough analysis of the evidence of record in forming an opinion, the Board finds the November 2011 VA opinion as to nexus to be the most probative.  Thus, the preponderance of the evidence is against a finding of nexus between the Veteran's military service and current disability.  

Furthermore, to the extent that the Veteran has alleged a continuity of bilateral hearing loss since military service, the Board finds that such statements are inconsistent with his September 1967 Report of Medical History, which was completed at the time of his separation from service, wherein he specifically denied  hearing loss as well as the accompanying audiogram, which revealed normal hearing.  Moreover, at his December 2008 VA examination, he stated that he had been experiencing some difficulty hearing for the past 15 to 20 years, i.e., 1988 at the earliest.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss symptomatology since service to be inconsistent with the contemporaneous evidence of record as well as his prior statements.  Therefore, the Board finds such statements to be not credible.  Moreover, the clinical evidence of record fails to show that bilateral hearing loss manifested until April 2008.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the Veteran's statements linking his military service, to include noise exposure during combat, to his current bilateral hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his hearing loss to any instance of his military service.  He has not demonstrated that he is an expert in determining the etiology of hearing loss and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

The Veteran's statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the VA examiners' opinions and VA physicians' opinions discussed above, the preponderance of which supports a finding that it is unlikely that any current hearing loss is a result of military service, is the only competent evidence of record related to the nexus element.  

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


